Order entered March 25, 2020




                                In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                          No. 05-20-00034-CR
                          No. 05-20-00035-CR
                          No. 05-20-00036-CR
                          No. 05-20-00037-CR
                          No. 05-20-00039-CR
                          No. 05-20-00040-CR
                          No. 05-20-00041-CR
                          No. 05-20-00042-CR
                          No. 05-20-00043-CR
                          No. 05-20-00044-CR
                          No. 05-20-00045-CR
                          No. 05-20-00046-CR
                          No. 05-20-00047-CR

                 SAMMY RAY FLETCHER, Appellant

                                  V.

                   THE STATE OF TEXAS, Appellee

             On Appeal from the 204th Judicial District Court
                          Dallas County, Texas
     Trial Court Cause Nos. F19-41655-Q, F19-39551-Q, F19-21062-Q,
   F19-39500-Q, F19-32492-Q, F19-21065-Q, F19-21061-Q, F19-21063-Q,
   F19-39514-Q, F19-21354-Q, F19-41595-Q, F19-39498-Q & F19-39499-Q

                               ORDER
      Before the Court is court reporter Kendra Thibodeaux’s March 20, 2020

request for an extension of time to file the reporter’s record in cause no. 05-20-

00043-CR, one of thirteen pending appeals that have been designated as

companion cases, and the only case in which Ms. Thibodeaux has requested an

extension.

      On March 23, 2020, Ms. Thibodeaux filed a reporter’s record that appears to

report the proceedings in all thirteen cases including cause no. 05-20-00043-CR.

The reporter’s record is filed in the case file for cause no. 05-20-00034-CR.

      Although the record appears to be complete, in an abundance of caution, the

Court GRANTS Ms Thibodeaux’s request and extends the time to file any

additional reporter’s record in cause no. 05-20-00043-CR until FIFTEEN DAYS

from the date of this order.

      Appellant’s brief shall be due THIRTY DAYS after Ms. Thibodeaux files

the remaining portion of the record or FORTY-FIVE DAYS from the date of this

order if no additional record is filed.




                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE



                                          –2–